Cite as 2015 Ark. App. 434

                 ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CV-15-199


                                                   Opinion Delivered   September 2, 2015

ERIKA TURNER                                       APPEAL FROM THE GARLAND
                                APPELLANT          COUNTY CIRCUIT COURT
                                                   [NO. JV-2013-578]
V.
                                                   HONORABLE VICKI SHAW COOK,
                                                   JUDGE
ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                     AFFIRMED; MOTION TO
                    APPELLEE                       WITHDRAW GRANTED



                             M. MICHAEL KINARD, Judge

       This is an appeal from an order terminating appellant’s parental rights to her two minor

children, then ages six and ten. The children were removed from appellant’s custody in

September 2013 after appellant choked the children, beat up her mother, and was arrested for

possession of a controlled substance, leaving the children with no appropriate caregiver.

Appellant’s parental rights were terminated in December 2014 on findings by clear and

convincing evidence that termination was in the children’s best interest and that multiple

statutory grounds existed, including (1) that, subsequent to the original petition, other factors

had arisen demonstrating that parental custody would be contrary to the children’s health,

safety, and welfare, and that appellant had manifested the incapacity or indifference to remedy

the subsequent issues, Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a) (Supp. 2013); and (2) that

appellant had subjected the children to aggravated circumstances in that the court found that
                                 Cite as 2015 Ark. App. 434

there was little likelihood that services to the family would result in successful reunification,

Ark. Code Ann. § 9-27-341(b)(3)(B)(ix)(a)(3). There was evidence that appellant failed to

comply with major parts of the case plan, that she continued to abuse controlled substances

for many months after the children were removed from her custody, that she tested positive

for methamphetamine while the children were with her in a trial placement, that she had pled

guilty to drug charges and been placed on probation just two months before the termination

hearing, that she had not maintained regular contact with appellee, that she had not

maintained stable employment or housing, and that the children were adoptable.

       Appellant’s attorney has filed a motion to be relieved as counsel and a no-merit brief

pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d
739 (2004), and Arkansas Supreme Court Rule 6-9(i), asserting that there are no issues of

arguable merit to support the appeal. Counsel’s brief contains an abstract and addendum of

the proceedings below, details all adverse rulings made at the termination hearing, and

explains why there is no meritorious ground for reversal. The clerk of this court sent copies

of the brief and motion to be relieved to the appellant, informing her of her right to file pro

se points for reversal under Rule 6-9(i)(3). Appellant has not filed a statement.

       From our review of the record and the brief presented to us, we conclude that counsel

has complied with Rule 6-9(i) and that the appeal is wholly without merit. Accordingly, we

affirm the termination order and grant the motion to withdraw.

       Affirmed; motion to withdraw granted.

       HARRISON and GLOVER, JJ., agree.
       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellant.
       No response.

                                               2